Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on January 13, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HESSLER et al. (US 9,706,993).
In reference to claim 1-17, HESSLER et al. discloses a surgical stapling device comprising: an elongate shaft 30 supporting a jaw assembly (figure 10) including a reload support 40 configured to receive a reload cartridge 63; the reload cartridge 63  comprises an upper surface (figure 5) with a plurality of longitudinally extending staple pocket 67  in rows that are divided by a longitudinally extending blade channel 53, the reload cartridge 63 further having rails 68 extending along opposing lateral surfaces of the reload cartridge 63 to define a recess therebetween, and at least one protruding boss 61 extending laterally outwardly from the laterally extending surfaces of the reload cartridge 63; the reload cover 80 releasably positionable on the 
Regarding the disengagement of the reload cover from the reload cartridge, Applicant recites functional language (i.e. not manually disengageable) that does not appear to be accurate according to Applicant’s invention, since Examiner finds that one could use various hand-held tools or surfaces to engage the snap features of the claimed invention to remove the reload cover without actually loading the reload covered cartridge into a reload support of a surgical stapling device.  Nonetheless, column 5 lines 17-21 of HESSLER et al. states apertures/recesses 41 in the reload support 40 are configured to receive a corresponding boss 61 of the reload covered cartridge, such that the adjacent surface of the tooth 89 extending from the snap feature 83 arm 87 is engageable with the aperture(s)/recess(es) when a reload covered cartridge is installed into the reload support 41, subsequently releasing the snap feature 83 from the boss 61 for the purpose of removing the reload cover from the reload cartridge.
With respect to claims 18-20, HESSLER et al. discloses a method of installing a reload cartridge 53 to a reload support 40 of a surgical stapler jaw assembly comprising: positioning  a proximal end of the reload cartridge 53 into a proximal end of the reload support 40 such that a 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199






/GLORIA R WEEKS/Primary Examiner, Art Unit 3731      

March 21, 2022